
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


PRICE LEGACY CORPORATION

        AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

        AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of
March 11, 2004 (this "Agreement"), among The Price Group LLC, a California
limited liability company (the "Price Investor"), The 520 Group LLC, a
California limited liability company (the "520 Group" and, together with the
Price Investor, the "Investors"), and Price Legacy Corporation, a Maryland
corporation (the "Company").

R E C I T A L S

        WHEREAS, pursuant to the terms of that certain Securities Purchase
Agreement, dated as of March 21, 2001 (the "Purchase Agreement"), by and among
Warburg, Pincus Equity Partners, L.P., Warburg, Pincus Netherlands Equity
Partners I, C.V., Warburg, Pincus Netherlands Equity Partners II, C.V., Warburg,
Pincus Netherlands Equity Partners III, C.V. (collectively, the "Warburg
Entities") and the Company, the Warburg Entities purchased from the Company
17,985,612 shares of 9% Series B Junior Convertible Redeemable Preferred Stock,
par value $.0001 per share (the "Series B Preferred Stock"), of the Company and
a warrant (the "Warburg Warrants") to purchase an aggregate of 2,500,000 shares
of Common Stock of the Company, par value $.0001 per share (the "Common Stock"),
at an exercise price of $8.25 per share; and

        WHEREAS, pursuant to that certain Amended and Restated Conversion
Agreement, effective as of April 12, 2001 (the "Conversion Agreement"), among
the Company, the Price Investor, Excel Legacy Corporation ("Legacy") and the
Warburg Entities, the Company agreed to, (i) convert that certain Secured
Promissory Note of Legacy in the principal amount of $9,347,150 held by the
Price Investor into 1,681,142 shares of Series B Preferred Stock and a warrant
(the "Price Warrant" and, together with the Warburg Warrant, the "Warrants") to
purchase 233,679 additional shares of Common Stock and (ii) grant the Price
Investor certain registration rights; and

        WHEREAS, on January 5, 2004, the 520 Group purchased from the Warburg
Entities all of the Series B Preferred Stock, Common Stock and Warrants held by
the Warburg Entities; and

        WHEREAS, in connection with the purchase by the 520 Group of the
securities of Price Legacy held by the Warburg Entities, the Company has agreed
to grant to the 520 Group the registration rights previously granted to the
Warburg Entities; and

        WHEREAS, the Company and the Investors desire to define the registration
rights of the Investors on the terms and subject to the conditions herein set
forth.

        NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the parties hereby agree as follows:

SECTION 1.    DEFINITIONS    

        As used in this Agreement, the following terms have the respective
meanings set forth below:

        Affiliate:    shall mean any Person or entity, directly or indirectly
controlling, controlled by or under common control with such Person or entity;

        Commission:    shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act;

        Exchange Act:    shall mean the Securities Exchange Act of 1934, as
amended;

        Holder:    shall mean any holder of Registrable Securities;

--------------------------------------------------------------------------------




        Initiating Holder:    shall mean the Investors; provided, however, that
the Price Investor shall not be included in the definition of "Initiating
Holder" for purposes of Sections 2(a)(i) and (2)(c) of this Agreement.

        Permitted Transferee:    shall mean (a) an Affiliate or constituent
partner of a Holder (including limited partners, retired partners, and spouses,
ancestors, descendants and other members of such partners' immediate families,
and trusts for the benefit of any such party) or (b) any Person who acquires at
least 1,000,000 shares of Registrable Securities (as appropriately adjusted for
stock splits, combinations, recapitalizations and the like); provided, however,
with respect to the Warrant and the shares of Common Stock issuable upon the
exercise of the Warrant, "Permitted Transferee" shall mean any Person;

        Person:    shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;

        register, registered and registration:    shall mean a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such registration statement;

        Registrable Securities:    shall mean (A) shares of Common Stock
issuable upon conversion of the Series B Preferred Stock, (B) shares of Common
Stock issuable upon exercise of the Warrants, (C) any additional shares of
Common Stock acquired by the Investors and (D) any capital stock of the Company
issued as a dividend or other distribution with respect to, or in exchange for
or in replacement of, the Warrants, the shares of Series B Preferred Stock or
Common Stock referred to in clause (A), (B) or (C);

        Registration Expenses:    shall mean all expenses incurred by the
Company in compliance with Sections 2(a) and (b) hereof, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, fees and expenses of one counsel for
all the Holders in an amount not to exceed $15,000, blue sky fees and expenses
and the expense of any special audits incident to or required by any such
registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company);

        Security, Securities:    shall have the meaning set forth in
Section 2(1) of the Securities Act;

        Securities Act:    shall mean the Securities Act of 1933, as amended;
and

        Selling Expenses:    shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities and all fees and
disbursements of counsel for each of the Holders other than fees and expenses of
one counsel for all the Holders in an amount not to exceed $15,000.

SECTION 2.    REGISTRATION RIGHTS    

        (a)    Requested Registration.    

        (i)    Request for Registration.    If the Company shall receive from an
Initiating Holder, at any time a written request that the Company effect any
registration with respect to all or a part of the Registrable Securities, the
Company will:

        (A)  promptly give written notice of the proposed registration,
qualification or compliance to all other Holders; and

2

--------------------------------------------------------------------------------

        (B)  as soon as practicable, use its diligent best efforts to effect
such registration (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as may be so
requested and as would permit or facilitate the sale and distribution of all or
such portion of such Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities of any Holder or
Holders joining in such request as are specified in a written request received
by the Company within ten (10) business days after written notice from the
Company is given under Section 2(a)(i)(A) above; provided that the Company shall
not be obligated to effect, or take any action to effect, any such registration
pursuant to this Section 2(a):

        (v)   In any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder;

        (w)  After the Company has effected two (2) such registrations pursuant
to this Section 2(a) and such registrations have been declared or ordered
effective and the sales of such Registrable Securities shall have closed;

        (x)   If the Registrable Securities requested by all Holders to be
registered pursuant to such request do not have an anticipated aggregate public
offering price (before any underwriting discounts and commissions) of not less
than $10,000,000;

        (y)   Within one hundred eighty (180) days of the effective date of the
most recent registration pursuant to this Section 2 in which securities held by
the requesting Holder could have been included for sale or distribution; or

        (z)   If the Company shall furnish to such Holders a certificate, signed
by the President or Chief Executive Officer of the Company, stating that in the
good faith judgment of the Board of Directors it would be detrimental to the
Company or its stockholders for a Registration Statement to be filed in the near
future, then the Company's obligations under this Agreement shall be deferred
for a period not to exceed one hundred twenty (120) days from the date of
receipt of written request from the Initiating Holders; provided, however, that
the Company may not utilize this right more than once in any twelve (12) month
period.

        The registration statement filed pursuant to the request of the
Initiating Holders may, subject to the provisions of Section 2(a)(ii) below,
include other securities of the Company which are held by Persons who, by virtue
of agreements with the Company or otherwise, are entitled to include their
securities in any such registration ("Other Stockholders").

        (ii)    Underwriting.    If any Initiating Holder intends to distribute
the Registrable Securities covered by their request by means of an underwriting,
it shall so advise the Company as a part of its request made pursuant to
Section 2(a).

        If Other Stockholders request such inclusion, the Initiating Holders
shall offer to include the securities of such Other Stockholders in the
underwriting and may condition such offer on their acceptance of the further
applicable provisions of this Section 2. The Initiating Holders whose shares are
to be included in such registration and the Company shall (together with all
Other Stockholders proposing to distribute their securities through such
underwriting) enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected for such underwriting
by the Initiating Holders and reasonably acceptable to the Company.

3

--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 2(a), if such representative
advises the Holders in writing that marketing factors require a limitation on
the number of shares to be underwritten, the securities of the Company held by
Other Stockholders shall be excluded from such registration to the extent so
required by such limitation. If, after the exclusion of such shares, further
reductions are still required, the number of shares included in the registration
by each Initiating Holder shall be reduced on a pro rata basis (based on the
number of shares held by such Initiating Holder), by such minimum number of
shares as is necessary to comply with such request. No Registrable Securities or
any other securities excluded from the underwriting by reason of the
underwriter's marketing limitation shall be included in such registration. If
any Other Stockholder who has requested inclusion in such registration as
provided above disapproves of the terms of the underwriting, such person may
elect to withdraw therefrom by written notice to the Company, the underwriter
and the Initiating Holders. The securities so withdrawn shall also be withdrawn
from registration. If the underwriter has not limited the number of Registrable
Securities or other securities to be underwritten, the Company and officers and
directors of the Company may include its or their securities for its or their
own account, in such registration if the representative so agrees and if the
number of Registrable Securities and other securities which would otherwise have
been included in such registration and underwriting will not thereby be limited.

        (b)    Company Registration.    

        (i)    Inclusion in Registration.    If the Company shall determine to
register any of its equity securities either for its own account or for the
account of Other Stockholders, other than a registration relating solely to
employee benefit plans, or a registration relating solely to a Commission
Rule 145 transaction, or a registration on any registration form which does not
permit secondary sales or does not include substantially the same information as
would be required to be included in a registration statement covering the sale
of Registrable Securities, the Company will:

        (A)  promptly give to each of the Holders written notice thereof (which
shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and

        (B)  include in such registration (and any related qualification under
blue sky laws or other compliance), and in any underwriting involved therein,
all the Registrable Securities specified in a written request or requests, made
by the Holders within ten (10) business days after receipt of the written notice
from the Company described in Section 2(b)(i)(A) above, except as set forth in
Section 2(b)(ii) below. Such written request may specify all or a part of the
Holders' respective Registrable Securities.

        (ii)    Underwriting.    If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise each of the Holders as a part of the written notice
given pursuant to Section 2(b)(i)(A). In such event, the right of each of the
Holders to registration pursuant to this Section 2(b) shall be conditioned upon
such Holders' participation in such underwriting and the inclusion of such
Holders' Registrable Securities in the underwriting to the extent provided
herein; provided, however, that the Investors shall not be required to
participate in such underwriting if the Investors notify the Company that they
are seeking registration of their shares solely to enable a distribution of such
shares to their partners or their Affiliates' partners. The Holders whose shares
are to be included in such registration (other than the Investors, if the
Investors elect not to participate in such underwriting) shall (together with
the Company and the Other Stockholders distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the representative of the underwriter or underwriters selected for underwriting
by the Company. Notwithstanding any other provision of this Section 2(b), if
such representative determines that marketing factors require a limitation on
the number of shares to be underwritten, the representative may (subject to the
allocation priority set forth below) limit the number of Registrable Securities
to be included in

4

--------------------------------------------------------------------------------

the registration and underwriting to not less than fifty percent (50%) of the
shares included therein (based on the number of shares). The Company shall
immediately advise all holders of securities of the Company requesting
registration of such limitation, and the number of shares of such securities
that are entitled to be included in the registration and underwriting shall be
allocated in the following manner: The securities of the Company held by
officers, directors and Other Stockholders of the Company (other than
Registrable Securities and other than securities held by holders who by
contractual right demanded such registration ("Demanding Holders")) shall be
excluded from such registration and underwriting to the extent required by such
limitation, and, if a limitation on the number of shares is still required, the
number of shares that may be included in the registration and underwriting by
each of the Holders shall be reduced, on a pro rata basis (based on the number
of shares held by such Holder), by such minimum number of shares as is necessary
to comply with such limitation. If any of the Holders or any officer, director
or Other Stockholder disapproves of the terms of any such underwriting, he may
elect to withdraw therefrom by written notice to the Company and the
underwriter. Any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration.

        (c)    Form S-3.    The Initiating Holders shall hereby have the right
to, from time to time and in their sole discretion, request an unlimited number
of registrations on Form S-3 (such requests shall be in writing and shall state
the number of shares of Registrable Securities to be disposed of and the
intended method of disposition of shares by such Holders), subject only to the
following:

        (i)    The Company shall not be required to effect a registration
pursuant to this Section 2(c) unless the Holder or Holders requesting
registration propose to dispose of shares of Registrable Securities having an
aggregate price to the public (before deduction of underwriting discounts and
expenses of sale) of more than $5,000,000.

        (ii)   The Company shall not be required to effect a registration
pursuant to this Section 2(c) within one hundred eighty (180) days of the
effective date of the most recent registration pursuant to this Section 2 in
which securities held by the requesting Holder could have been included for sale
or distribution.

        (iii)  The Company shall not be required to effect a registration
pursuant to this Section 2(c) if the Company shall furnish to such Holders a
certificate, signed by the President or Chief Executive Officer of the Company,
stating that in the good faith judgment of the Board of Directors it would be
detrimental to the Company or its stockholders for a Registration Statement to
be filed in the near future, then the Company's obligations under this Agreement
shall be deferred for a period not to exceed one hundred twenty (120) days from
the date of receipt of written request from the Initiating Holders; provided,
however, that the Company may not utilize this right more than once in any
twelve (12) month period.

        (iv)  The Company shall not be obligated to effect any registration
pursuant to this Section 2(c) in any particular jurisdiction in which the
Company would be required to execute a general consent to service of process in
effecting such registration, qualification or compliance, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act or applicable rules or regulations thereunder.

        The Company shall give written notice to all Holders of the receipt of a
request for registration pursuant to this Section 2(c) and shall provide a
reasonable opportunity for other Holders to participate in the registration,
provided that if the registration is for an underwritten offering, the terms of
Section 2(a)(ii) hereof shall apply to all participants in such offering.
Subject to the foregoing, the Company will use its best efforts to effect
promptly the registration of all shares of Registrable Securities on Form S-3 to
the extent requested by the Holder or Holders thereof for purposes of
disposition.

5

--------------------------------------------------------------------------------

        (d)    Expenses of Registration.    All Registration Expenses incurred
in connection with any registration, qualification or compliance pursuant to
this Section 2 shall be borne by the Company, and all Selling Expenses shall be
borne by the Holders of the securities so registered pro rata on the basis of
the number of their shares so registered; provided, however, that if, as a
result of the withdrawal of a request for registration by any of the Holders, as
applicable, the registration statement does not become effective, the Holders
and Other Stockholders requesting registration may elect to bear the
Registration Expenses (pro rata on the basis of the number of their shares so
included in the registration request, or on such other basis as such Holders and
Other Stockholders may agree), in which case such registration shall not be
counted as a registration pursuant to Section 2(a)(i) or Section 2(c).

        (e)    Registration Procedures.    In the case of each registration
effected by the Company pursuant to this Section 2, the Company will keep the
Holders, as applicable, advised in writing as to the initiation of each
registration and as to the completion thereof. At its expense, the Company will:

        (i)    keep such registration effective for a period of one hundred
twenty (120) days or until the Holders, as applicable, have completed the
distribution described in the registration statement relating thereto, whichever
first occurs; provided, however, that (A) such 120-day period shall be extended
for a period of time equal to the period during which the Holders, as
applicable, refrain from selling any securities included in such registration in
accordance with provisions in Section 2(k) hereof; and (B) in the case of any
registration of Registrable Securities on Form S-3 which are intended to be
offered on a continuous or delayed basis, such 120-day period shall be extended
until all such Registrable Securities are sold, provided that Rule 415, or any
successor rule under the Securities Act, permits an offering on a continuous or
delayed basis, and provided further that applicable rules under the Securities
Act governing the obligation to file a post-effective amendment permit, in lieu
of filing a post-effective amendment which (y) includes any prospectus required
by Section 10(a) of the Securities Act or (z) reflects facts or events
representing a material or fundamental change in the information set forth in
the registration statement, the incorporation by reference of information
required to be included in (y) and (z) above to be contained in periodic reports
filed pursuant to Section 12 or 15(d) of the Exchange Act in the registration
statement;

        (ii)   furnish such number of prospectuses and other documents incident
thereto as each of the Holders, as applicable, from time to time may reasonably
request;

        (iii)  notify each Holder of Registrable Securities covered by such
registration at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing; and

        (iv)  furnish, on the date that such Registrable Securities are
delivered to the underwriters for sale, if such securities are being sold
through underwriters or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities becomes effective, (1) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering and reasonably satisfactory to a majority in interest of the Holders
participating in such registration, addressed to the underwriters, if any, and
to the Holders participating in such registration and (2) a letter, dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering and reasonably
satisfactory to a majority in interest of the Holders participating in such
registration,

6

--------------------------------------------------------------------------------




addressed to the underwriters, if any, and if permitted by applicable accounting
standards, to the Holders participating in such registration.

        (f)    Indemnification.    

        (i)    The Company will indemnify each of the Holders, as applicable,
each of its officers, directors and partners, and each person controlling each
of the Holders, with respect to each registration which has been effected
pursuant to this Section 2, and each underwriter, if any, and each person who
controls any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document (including any related registration
statement, notification or the like) incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of the
Securities Act or the Exchange Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each of the Holders, each of its officers, directors and
partners, and each person controlling each of the Holders, each such underwriter
and each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on any untrue
statement or omission based upon written information furnished to the Company by
the Holders or underwriter and stated to be specifically for use therein.

        (ii)   Each of the Holders will, if Registrable Securities held by it
are included in the securities as to which such registration, qualification or
compliance is being effected, indemnify the Company, each of its directors and
officers and each underwriter, if any, of the Company's securities covered by
such a registration statement, each person who controls the Company or such
underwriter, each Other Stockholder and each of their officers, directors, and
partners, and each person controlling such Other Stockholder against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other document made by such Holder in writing, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements by such Holder therein not misleading, and will
reimburse the Company and such Other Stockholders, directors, officers,
partners, persons, underwriters or control persons for any legal or any other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability or action, in each case to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein; provided, however, that the
obligations of each of the Holders hereunder shall be limited to an amount equal
to the net proceeds to such Holder of securities sold as contemplated herein.

        (iii)  Each party entitled to indemnification under this Section 2(f)
(the "Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the

7

--------------------------------------------------------------------------------




Indemnified Party (whose approval shall not unreasonably be withheld) and the
Indemnified Party may participate in such defense at such party's expense
(unless the Indemnified Party shall have reasonably concluded that there may be
a conflict of interest between the Indemnifying Party and the Indemnified Party
in such action, in which case the fees and expenses of counsel shall be at the
expense of the Indemnifying Party), and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2 unless the
Indemnifying Party is materially prejudiced thereby. No Indemnifying Party, in
the defense of any such claim or litigation shall, except with the consent of
each Indemnified Party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect to such claim or litigation. Each Indemnified Party shall
furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

        (iv)  If the indemnification provided for in this Section 2(f) is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any loss, liability, claim, damage or expense referred to
herein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party hereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and of the Indemnified Party on the other in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue (or alleged untrue) statement of a material fact or the
omission (or alleged omission) to state a material fact relates to information
supplied by the Indemnifying Party or by the Indemnified Party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

        (v)   Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with any underwritten public offering contemplated by
this Agreement are in conflict with the foregoing provisions, the provisions in
such underwriting agreement shall be controlling.

        (vi)  The foregoing indemnity agreement of the Company and Holders is
subject to the condition that, insofar as they relate to any loss, claim,
liability or damage made in a preliminary prospectus but eliminated or remedied
in the amended prospectus on file with the Commission at the time the
registration statement in question becomes effective or the amended prospectus
filed with the Commission pursuant to Commission Rule 424(b) (the "Final
Prospectus"), such indemnity or contribution agreement shall not inure to the
benefit of any underwriter or Holder if a copy of the Final Prospectus was
furnished to the underwriter and was not furnished to the person asserting the
loss, liability, claim or damage at or prior to the time such action is required
by the Securities Act.

        (g)    Information by the Holders.    

        (i)    Each of the Holders holding securities included in any
registration shall furnish to the Company such information regarding such Holder
and the distribution proposed by such Holder as the Company may reasonably
request in writing and as shall be reasonably required in connection with any
registration, qualification or compliance referred to in this Section 2.

        (ii)   In the event that, either immediately prior to or subsequent to
the effectiveness of any registration statement, any Holder shall distribute
Registrable Securities to its partners, such

8

--------------------------------------------------------------------------------




Holder shall so advise the Company and provide such information as shall be
necessary to permit an amendment to such registration statement to provide
information with respect to such partners, as selling securityholders. Promptly
following receipt of such information, the Company shall file an appropriate
amendment to such registration statement reflecting the information so provided.
Any incremental expense to the Company resulting from such amendment shall be
borne by such Holder.

        (h)    Rule 144 Reporting.    

        With a view to making available the benefits of certain rules and
regulations of the Commission which may permit the sale of restricted securities
to the public without registration, the Company agrees to:

        (i)    make and keep public information available as those terms are
understood and defined in Rule 144 under the Securities Act ("Rule 144");

        (ii)   use its best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and

        (iii)  so long as any Holder owns any Registrable Securities, furnish to
such Holder upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, and of the Securities
Act and the Exchange Act, a copy of the most recent annual or quarterly report
of the Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

        (i)    Assignment.    The registration rights set forth in this
Section 2 may be assigned, in whole or in part, to Permitted Transferees (who
shall be bound by all obligations of this Agreement).

        (j)    Termination.    The registration rights set forth in this
Section 2 shall not be available to any Holder if, in the opinion of counsel to
the Company, all of the Registrable Securities then owned by such Holder could
be sold in any 90-day period pursuant to Rule 144 (without giving effect to the
provisions of Rule 144(k)).

        (k)    Discontinuance.    The Investors agree that upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 2(e)(iii), the Investors will, to the extent appropriate, discontinue
their disposition of Registrable Securities pursuant to the registration
statement relating to such Registrable Securities until their receipt of the
copies of the supplemented or amended prospectus that shall not include an
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made and, if so directed by the
Company, will deliver to the Company all copies, other than permanent file
copies, then in their possession, of the prospectus relating to such Registrable
Securities current at the time of receipt of such notice.

SECTION 3.    MISCELLANEOUS    

        (a)    Directly or Indirectly.    Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

        (b)    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to the choice of law principles thereof) which are applicable to
contracts made and to be performed entirely within such State.

        (c)    Section Headings.    The headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.

9

--------------------------------------------------------------------------------


        (d)    Notices.    

        (i)    All communications under this Agreement shall be in writing and
shall be delivered by hand or facsimile or mailed by overnight courier or by
registered or certified mail, postage prepaid:

        (A)  if to the Company, to Price Legacy Corporation, 17140 Bernardo
Center Drive, Suite 300, San Diego, California 92128, Attention: Chief Executive
Officer (facsimile: (858) 675-9405), with a copy to Scott N. Wolfe, Esq.,
Latham & Watkins, 12636 High Bluff Drive, Suite 300, San Diego, California 92130
or at such other address as the Company may have furnished in writing to the
Investors;

        (B)  if to the Price Investor, at the address or facsimile number listed
on Schedule I hereto, or at such other address or facsimile number as may have
been furnished the Company in writing, with a copy to Mary Ann Todd, Esq.,
Munger, Tolles & Olson LLP, 355 South Grand Avenue, 35th Floor, Los Angeles,
California, 90071; and

        (C)  if to the 520 Group, at the address or facsimile number listed on
Schedule I hereto, or at such other address or facsimile number as may have been
furnished the Company in writing, with a copy to Mary Ann Todd, Esq., Munger,
Tolles & Olson LLP, 355 South Grand Avenue, 35th Floor, Los Angeles, California,
90071.

        (ii)   Any notice so addressed shall be deemed to be given: if delivered
by hand or facsimile, on the date of such delivery; if mailed by courier, on the
first business day following the date of such mailing; and if mailed by
registered or certified mail, on the third business day after the date of such
mailing.

        (e)    Reproduction of Documents.    This Agreement and all documents
relating thereto, including, without limitation, any consents, waivers and
modifications which may hereafter be executed may be reproduced by the Investors
by any photographic, photostatic, microfilm, microcard, miniature photographic
or other similar process and the Investors may destroy any original document so
reproduced. The parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Investors in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

        (f)    Successors and Assigns.    Subject to Section 2(i) hereof, this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties.

        (g)    Entire Agreement; Amendment and Waiver.    This Agreement and the
other Transaction Documents (as defined in the Purchase Agreement) constitute
the entire understanding of the parties hereto and supersede all prior and
contemporaneous understandings and agreements among such parties with respect to
subject matter hereof. This Agreement may be amended, and the observance of any
term of this Agreement may be waived, with (and only with) the written consent
of the Company and the Investors holding a majority of the then outstanding
Registrable Securities.

        (h)    Severability.    In the event that any part or parts of this
Agreement shall be held illegal or unenforceable by any court or administrative
body of competent jurisdiction, such determination shall not affect the
remaining provisions of this Agreement, which shall remain in full force and
effect.

        (i)    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first set forth above.

    PRICE LEGACY CORPORATION
 
 
By:
/s/  JACK MCGRORY      

--------------------------------------------------------------------------------

      Name: Jack McGrory       Title: President and Chief Executive Officer
 
 
INVESTORS:
 
 
THE PRICE GROUP LLC
 
 
By:
/s/  JAMES CAHILL      

--------------------------------------------------------------------------------

      Name: James Cahill       Title: Manager
 
 
THE 520 GROUP LLC
 
 
By:
/s/  MARK DAITCH      

--------------------------------------------------------------------------------

      Name: Mark Daitch       Title: Manager

--------------------------------------------------------------------------------

SCHEDULE I

Name and Address of Investor

The Price Group LLC c/o The Price Entities 7979 Ivanhoe Avenue, Suite 520 La
Jolla, CA 92037 Attention:   James Cahill
The 520 Group LLC 7979 Ivanhoe Avenue, Suite 520 La Jolla, CA 92037 Attention:  
Mark Daitch     Barry McComic

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4

